COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00326-CV


Andrea D. Smith                          §   From the 43rd District Court

                                         §   of Parker County (CV17-0117)
v.
                                         §   February 15, 2018
Pallida, L.L.C., Successor in Interest
of Dodeka, L.L.C. and Frost Bank         §   Opinion by Chief Justice Sudderth

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth